Rzymski v Metropolitan Tower Life Ins. Co. (2014 NY Slip Op 06243)
Rzymski v Metropolitan Tower Life Ins. Co.
2014 NY Slip Op 06243
Decided on September 18, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 18, 2014Mazzarelli, J.P., Moskowitz, DeGrasse, Manzanet-Daniels, Kapnick, JJ.


12658 104591/07

[*1] Wojciech Rzymski, Plaintiff-Respondent,
vMetropolitan Tower Life Insurance Company, et al., Defendants-Appellants. [And a Third-Party Action]
An appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Manuel J. Mendez, J.), entered on or about June 10, 2013,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated July 29, 2014,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: SEPTEMBER 18, 2014
CLERK